 

Exhibit 10.1

[g24431kgi001.jpg]

January 19, 2007

Mr. Kenneth M. Bate

33 Middle Street

Concord, MA 01742

Dear Ken:

On behalf of the Board of Directors of NitroMed, Inc. (the “Company”), I am very
pleased to formally offer you the position of President and Chief Executive
Officer.  The purpose of this letter is to summarize the terms of our offer. All
of the compensation described in this letter will be subject to applicable
withholdings.

Commencing as of the Effective Date, your semi-monthly salary will be $16,042,
annualized at a rate of $385,000. Your performance and salary will be reviewed
annually and your salary may be adjusted in accordance with normal business
practices and at the sole discretion of the Board of Directors.  Your Effective
Date for this position is January 19, 2007.

You may be eligible for a discretionary award of up to 50% of your annualized
base salary.  The bonus award, if any, will be based on both individual and
corporate performance and will be determined by the NitroMed Compensation
Committee in its sole discretion.  In any event, you must be an active employee
of the Company on the date the bonus is distributed in order to be eligible for
a bonus award.

While you remain working for NitroMed, you will continue to be eligible to
receive benefits in accordance with the benefit plans in which the Company
participates, provided that you are eligible under (and subject to all
provisions of) the plan documents governing those programs.  Such benefits may
include: participation in group medical and dental insurance programs, term life
insurance, vacation, holidays, sick time, long-term disability insurance,
participation in the Company’s 401(k) plan, and others.  NitroMed of course
reserves the right on a prospective basis to modify, change or eliminate its
Compensation, Bonus or Benefit programs, at the Company’s sole discretion.

You will continue to be eligible to participate in the Company’s stock option
program.  Subject to approval by the Compensation Committee of the Board of
Directors, the Company will grant to you an option to purchase 500,000 shares of
the Company’s Common Stock (subject to adjustment for stock splits,
combinations, or other recapitalizations) which will vest (i.e., become
exercisable) over four years in equal annual installments as long as you remain
in the employ of the Company.  The price at which the stock closes on the grant
date of such award will be the


--------------------------------------------------------------------------------


 

exercise price of these options.  These options will be awarded in accordance
with the terms and conditions of NitroMed’s Amended and Restated 2003 Stock
Incentive Plan.

You will continue to be bound by the terms of the Company’s Invention,
Non-Disclosure and Non-Compete Agreements, previously signed by you.

A separate change in control agreement will be provided to you that includes
details relative to key definitions, terms and benefits.  In addition, the
Company will execute a separate severance agreement with you, pursuant to which
you will be entitled to receive severance benefits commensurate with or more
favorable than the benefits afforded those employees who participate in the
Company’s Executive Severance Benefit Plan, in accordance with the provisions
set forth in that plan.  Please note that the severance agreement will not
address severance benefits in connection with a change in control, which will be
addressed separately in an individual change in control agreement, as referenced
above.

You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.  Please note that this offer letter
is your formal offer of appointment and supersedes any and all prior or
contemporaneous agreements, discussions and understandings, whether written or
oral, relating to the subject matter of this letter or your employment with the
Company.  The resolution of any disputes under this letter will be governed by
Massachusetts law.

If this letter correctly sets forth the terms under which you will be employed
in this new role by the Company, please sign the enclosed duplicate of this
letter in the space provided below and return it to me.

On behalf of NitroMed, Inc.,

/s/ Argeris Karabelas

Argeris Karabelas
Chairman
Board of Directors

The foregoing correctly sets forth the terms of my at-will employment by
NitroMed, Inc.

/s/ Kenneth M. Bate

Date: 

1/19/07

 

Kenneth M. Bate

 

 

 

 

2


--------------------------------------------------------------------------------